DETAILED ACTION
	This is in response to the RCE filed on April 11th 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/22 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 8-9, filed 4/11/22, with respect to the rejection(s) of claim(s) 1 and 12 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fox et al. US 8,375,011 B2.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9, 11-16, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. US 2014/0006465 A1 in view of Aizman et al. US 2013/0041872 A1 and Fox et al. US 8,375,011 B2.
Regarding claim 1, Davis discloses:
receiving, at data processing hardware, data for storage from one or more workloads (upload data – see paragraphs 106, 245);
determining, by the data processing hardware, that a cloud-based object storage system stores an object matching the received data for storage (cloud storage - abstract, Fig. 3; object store – paragraph 126; determine whether data already exists – paragraph 246), the cloud-based object storage system comprising a built-in versioning mechanism that assigns version numbers to objects stored therein (track object versions – paragraphs 110; and maintain reference count for data – paragraph 246), each respective object stored in the cloud-based object storage system comprising a first corresponding object metadata comprising a first version number, wherein the first version number serves as a reference count for each respective object (metadata for objects – paragraphs 94, and Figs. 20-22, includes version and reference count as discussed above, paragraphs 110, 246); and
sending, from the data processing hardware to the cloud-based object storage system (hardware communications with cloud/object storage system – see Fig. 3), an update metadata command related to the object matching the received data for storage, the update metadata command, when received by the cloud-based object storage system, forcing the built-in versioning mechanism of the cloud-based object storage system to generate a second corresponding object metadata (create metadata for multiple objects – “set” of metadata – see paragraph 120, Fig. 3) … the object matching the received data for storage, wherein the new version number serves as a reference count for the object matching the received data for storage (update reference count – paragraphs 246, 250); and
wherein the cloud-based object storage system maintains, for the object matching the received data for storage, both … first corresponding object metadata and the … second corresponding object metadata simultaneously (store metadata – Figs. 3, 4A, paragraphs 119-122 and 125).

Davis does not explicitly disclose the second object metadata comprising a second version number but this is taught by Aizman as each object metadata contains version information (see paragraph 130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis to maintain a second object metadata having version information as taught by Aizman for the purpose of managing a cloud object storage.  Aizman teaches this can improve speed and simplifies operations (paragraphs 105, 109).

The combination of Davis and Aizman does not explicitly disclose storing “both the first version number of the first corresponding object metadata and the second version number” simultaneously but this is taught by Fox as managing metadata including maintaining multiple version numbers simultaneously (see abstract, Fig. 3, col. 4 ln. 50-59 and claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Davis and Aizman to maintain the different metadata version numbers simultaneously as taught by Fox for the purpose of managing metadata.  Fox teaches that by using this method no information is ever lost (col. 4 ln. 5-10).

Regarding claim 2, Davis discloses determining a hash value for an object of the received data (paragraphs 245-246); and
wherein determining that the cloud-based storage system stores an object matching the received data for storage comprising matching the hash value of the object of the received data to the object already stored in the storage system (compare hash value of received data to previously stored data – paragraphs 244-246; also see Fig. 30 step 3040). 

Regarding claim 3, Davis discloses the storage system stores objects with hash values of the stored objects serving as keys (paragraphs 245-246, Fig. 29A).

Regarding claim 4, Davis discloses the update metadata command forces the built-in versioning mechanism to generate the second corresponding object metadata of the object matching the received data for storage but not update a corresponding value of the object matching the received data for storage (increment reference count, update version information – paragraphs 110, 250, this does not change the actual object, it modifies the metadata).

Regarding claim 5, Davis discloses sending, from the data processing hardware, an instruction to the cloud based object storage system (paragraph 100, Fig. 3) to update a corresponding value of the object matching the received data for storage (paragraphs 110, 250).

Regarding claim 9, Davis discloses instructing, by the data processing hardware, the cloud based object storage system to update the object matching the received data based on the determined hash value (paragraph 246); and determining, by the hardware, whether the update succeeded or failed (calculate checksum to confirm metadata update success – paragraph 188).

	Regarding claim 11, Davis discloses instructing the cloud based object storage system to update the object metadata of the object matching the received data based on the determined hash value (update object metadata – paragraph 250).

Regarding claims 12-16, they are system claims that correspond to the method of claims 1-5 respectively.  Davis also teaches a system for performing the method (see Figs. 3 and 9-10).  Therefore, the claims are rejected for the same reasons given above.

Regarding claims 20 and 22, they correspond to claims 9 and 11 respectively; thus, they are rejected for the same reasons.

Claims 6-8, 10, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Davis and Aizman and Fox in view of Alkove et al. US 2005/0257074 A1.

Regarding claim 6, Davis does teaches sending the cloud based object storage system an instruction to update a … given object (see above rejections, Davis updates objects and metadata).
Davis does not explicitly disclose a “dummy object” but this is taught by Alkove as using a dummy object to represent an identified object (paragraph 54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Davis, Aizman and Fox with the dummy object taught by Alkove for the purpose of improving an object based storage system.  Alkove teaches that a dummy object can act as a placeholder for an identified object until the object is created (paragraph 54).

Regarding claim 7, Davis does not explicitly disclose the dummy object associated with the given object comprises a size of zero, but this is essentially the definition of “dummy” object.  Alkove discloses the dummy object is merely a placeholder (paragraph 54), thus it teaches or at least suggests the dummy object has a size of zero.  The motivation to combine is the same as that given above.

Regarding claim 8, Davis discloses that objects comprise a minimal size supported by the cloud based object storage system (disk block is supported size – see paragraph 102, Fig. 3).  Davis does not explicitly disclose the dummy object but this is taught by Alkove as discussed above.  The motivation to combine is the same as that given above.

Regarding claims 10 and 21, Davis discloses instructing the storage system to update the matching object based on the determined hash value as discussed above.  Davis does not explicitly disclose a dummy object but this is taught by Alkove as discussed above.  The motivation to combine is the same as that previously given.

Regarding claims 17-19, they correspond to claims 6-8 respectively and therefore are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bestler et al. US 2016/0057226 A1 discloses a distributed object storage that contains metadata for object versions (paragraph 380).
Maybee et al. US 2018/0196842 A1 discloses a cloud object storage where from the metadata a reference for an object is associated with a version of the cloud object (see claim 1).
El Haddi et al. US 2011/0307451 A1 discloses a distributed (cloud) object storage system (see title, abstract), that uses a hash as a key (paragraph 25).
Agarwala et al. US 10,019,459 B1 discloses a distributed storage system that performs deduplication and maintains reference counts for objects using metadata (see abstract, Fig. 4 and claim 1).
Prahlad et al. US 2010/0333116 A1 discloses a cloud storage system (abstract, Fig. 1) that uses hash value as a key/identifier (paragraph 143).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975